Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


REASONS FOR ALLOWANCE
The following is an examiner's statement for allowance:
The prior art of record fails to disclose the specific method and apparatus features that is comprised of the combination of components as presented in the claimed invention. More specifically, the closest pieces of art, Madjd et al. (US 2015/0269348 A1 – “Madjd”) in view of Krasilchikov et al. (US 2007/0239058A1 – “Krasilchikov”) in view of Hartlaub et al. (US 2001/0037083 Al –“Hartlaub”) fail to teach all of the limitations in combination. Specifically, none of the references explicitly teach the limitation of “the lung volume being the automatic input received by the handheld mobile computer” 
Madjd discloses a user device receiving parameters such as lung function parameters and adjust the treatment dosage. In addition, Madjd discloses adjusting the dosage based on the user condition status, location of the user, and local authorities’ requirements. Although Madjd discloses using lung function parameters, Madjd does not teach the feature of using a lung volume as a parameter for automatic input. Krasilchikov discloses using a spirometer to generate lung volume parameters and bi-directional communication with cellular phone, however, Campbell does not teach automatic input includes lung volume.
After a thorough search, the Examiner has determined that no combination of references teach receiving and automatic input that includes lung volume to adjust the care plan or dosage for the patient. Therefore, the prior art alone, or in combination, does not disclose or make obvious the claim set of the present invention.

Regarding the application eligibility under 35 U.S.C. 101, the invention recites substantially more than the abstract idea because it provides a technical solution for obtaining a user pulmonary measurement and adjust the dosage of inhaler and determine a type of medication to be used based on the user condition and input information.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alaaeldin Elshaer whose telephone number is (571)272-8284. The examiner can normally be reached M-Th 7:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fonya Long can be reached on (571) 270-5096. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALAAELDIN M ELSHAER/Examiner, Art Unit 3626                

/FONYA M LONG/Supervisory Patent Examiner, Art Unit 3626